Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
* Note that all responses to this action should be sent to Art Unit 1765.

Specification
The specification should be updated via an amendment when related or corresponding cases are patented or abandoned. 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), 
which papers have been placed of record in the file. 

Abstract 
Applicant is reminded of the proper language and format of an Abstract of 
the Disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 250 words. The printer will no longer accept Abstracts that are more than 25 lines, regardless of the number of words. Note that the last word on line 21 is “and”. 
The form and legal phraseology often used in patent claims, such as "means" and "said", should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over
 USP 9567431 in view of USP 5744571. 
With regard to claim 1, USP 9567431 discloses a process for preparing a polymer having a 2,5-furandicarboxylate moiety within the polymer backbone and having a number average molecular weight of at least 10,000 includes a first step where a prepolymer is made having the 2,5-furandicarboxylate moiety within the polymer backbone, followed in a second step by a polycondensation reaction. Polymers so produced may have a 2,5-furandicarboxylate moiety within the polymer backbone, and having a number average molecular weight of at least 20,000 (as determined by GPC based on styrene standards), and an absorbance as a 5 mg/mL solution in a dichloromethane: hexafluoro isopropanol 8:2 at 400 nm of below 0.05. In particular, the polyesters have high molecular weight without suffering from discoloration.  
USP 9567431 discloses in example 1 the preparation of a prepolymer from 15 mmol FDCA and 45 mmol ethylene glycol. The reference explains: 
To this mixture, 6,0 mmol titanium(IV) isopropoxide was added. Under stirring of the melt with magnetic stir bar, the temperature was raised from 150° C to 200° C within 1 hour. Then the temperature was kept between 200-210° C for 4 hours, which corresponds to step a) of claim 1 of the present application. Next, 1 mmol DMF, 3 mmol ethylene glycol and 0,4 pmol titanium(IV) isopropoxide were placed into a vial. This mixture was heated in the film reactor at 190±5° C for 3 hours under stirring. Into another vial, 216 mg precondensate of FDCA was placed. Both vials were then put in the film reactor at 240° C. and the vacuum applied. Polycondensation was carried out for 3 hours (Table 1), resulting in the preparation of polyethylene furandicarboxylate) (PEF), which corresponds to step b) of claim 1 of the present application.
The difference between claim 1 of the present claims and USP 9567431 is that the present claims contain at least one anthraquinone compound of structure (A) to be used. 

Note however that USP 5744571 discloses the use of anthraquinone in a process for producing a moldable polyethylene terephthalate or modified polyethylene terephthalate by reacting a diacid component with a diol component such that a combination of a titanium-based catalyst and a phosphorus-based catalyst is used during the polycondensation steps. In col. 1, 1.13-15, the reference states that anthraquinone is used in the catalyst system to promote esterification or transesterification and polycondensation while maintaining good color and clarity. See also claim 14 of USP 5744571. The beneficial compound anthraquinone of formula (I) fulfills the requirements of the anthraquinone of structure (A) which is the same as that of applicants’ claim 1. 
The only difference between claim 1 of the present claims and the secondary reference USP 5744571 is that in the present application, a poly(alkylene furandicarboxylate) polymer is prepared, whereas in USP 5744571 a polyethylene terephthalate) or modified polyethylene terephthalate) is prepared. 
Thus, the primary reference USP 9567431 discloses the claimed invention except for the use of at least one anthraquinone compound of structure (A). As shown in applicants specification on pages 31 and 32,  examples la, 2a, 3a and in the comparative example A in table 3 of the present application, the primary compound may be modified. Thus,  USP 9567431 may be modified by using the catalyst of USP 5744571 in order to reduce the level or eliminate completely the undesirable yellowness of the PTF polymer since the compound of formula (I) fulfills the requirements of the anthraquinone of structure (A) of claim 1 of the present application. Although several types of anthraquinone compounds are disclosed, the secondary reference states in col. 5 lines 37-60 that an anthraquinone comprising at least one arylamino-1-cyano- 3H dibenz-isoquinoline dione may be used which read on applicants structural formula and definitions for substituents as noted by Q, Y and Z. 
Consequently, it would have been obvious to one of ordinary skill in the art at the time the invention was made to reduce the yellowness and maintaining good color in USP 9567431 by using one of the toner compound proposed by USP 5744571, namely the anthraquinone proposed in claim 14 to be used in the process of USP 9567431. generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face). 
 It is also noted that even if USP 5744571 does not relate to polymers and copolymers of 2,5-furandicarboxylic acid, but to PET polymers, there is no reason not to expect that the same technical effect will be achieved with polymers and copolymers of 2,5-furandicarboxylic acid.
With regard to claim 2, note col. 8 lines 23-45 of USP 9567431 ,states that suitable dicarboxylic acid esters or polycarboxylic acid esters to be used in combination with the 2,5-furandicarboxylate ester therefore include dimethyl terephthalate, dimethyl isophthalate, dimethyl adipate, dimethyl azelate, dimethyl sebacate, dimethyl dodecanoate, dimethyl 1,4-cyclohexane dicarboxylate, dimethyl maleate, dimethyl succinate, trimethyl 1,3,5-benzene tricarboxylate. Preferred examples of dicarboxylic acid esters or polycarboxylic acid esters to be used in combination with the 2,5-furandicarboxylate ester are dimethyl terephthalate, dimethyl adipate, dimethyl maleate, dimethyl succinate, trimethyl-1,3,5-benzenetricarboxylate. More preferably, these may be present in a molar ratio of about 10:1 to about 1:10 vis-a-vis the 2,5-furandicarboxylate ester.  
With regard to claims 8, 9, and 10, in addition to the information regarding USP 9567431 in view of USP 5744571 above, the anthraquinone toner of the secondary reference may be used in the primary reference. See col. 15 lines 1-7.  Although the same exact ranges are note disclosed in the secondary reference of USP 5744571, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971). One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the secondary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). Moreover,  when the substituents are not alike but similar, it is noted that when chemical compounds have “very close” structural similarities and similar utilities, without more a prima facie case may be made, In re Wilder, 563 F.2d 457 (CCPA 1957); i.e., obviousness may be based solely upon structural similarity (an established structural relationship between a prior art compound and the claimed compound, as with homologs). See In re Duel, 51 F.3d 1552, 1559 (Fed. Cir. 1995). The necessary motivation to make the claimed compound, and thus the prima facie case of obviousness, arises from the reasonable expectation that compounds similar in structure will have similar properties. In re Gyurik, 596 F.2d 1012, 1018 (CCPA 1979). 
With regard to claims 11-13, note Examples 3 and 5 of USP 5744571. Example 3 discloses the Solid State Polycondensation of Poly(ethylene terephthalate) (PET) from Example 2.  Although the crystalizing temperature of 180C of the reference is above the about 100-150 C range as claimed, the temperature at which the product is crystallized via solid state polymerization is considered a design choice since both the reference and the claimed invention, produce a crystallized polyalkylene furandicarboxylic polymer having an inherent viscosity greater than 0.6dl/g and a mw of 30,000 to 80,000 g/mole wherein both are useful in molding applications.  Note for example col. 7 lines 30-39, and Example 7, the reference states “[t]he solid state polycondensation (SSP) is a common process used in the preparation of PET.  In SSP processes pellets, granules, chips or flakes of polymer are subjected for a certain amount of time to elevated temperatures (below melting point) in a hopper, a tumbling drier or a vertical tube reactor or the like.”    It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).
    One would have been motivated to employ particular amounts and/or parameters, i.e. temperature below the melting point,  as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 
With regard to claim 14, although the resulting polymerization rate is not discussed in the primary reference, since no such anthraquinone compound is used, it would be expected that the use of anthraquinone as show by the secondary reference would increase the polymerization rate of the solid state process since anthraquinone is a known catalyst in solid state polymerizations. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face). 
With regard to claim 15, the use of semi continuous, batch or continuous processes are well known in the art according to the particular need of the product sought and process facility. It is well known that, continuous flow processing can offer faster operation, better materials quality, and scalability.  It is known that while continuous flow is an ideal process for many applications, certain materials, such as titanium, demand a batch processing approach depending on the need and cost of the materials. Consequently, it would have been obvious to one of ordinary skill in the art to use either a batch, semi continuous or continuous process based on the materials or cost needed to achieve the product.
Claims 3, 4, 5, 6, 7, 16, 17,18  is/are rejected under 35 U.S.C. 103 as being unpatentable over USP 9567431 in view of USP 5744571 further in view of USP 10590235. 
With regard to claim 3, and 16, in addition to the information regarding USP 9567431 in view of USP 5744571 above,  note col. 8 lines 23, 29 and 34 of USP 10590235 wherein the use of trimethylene benzenetricarboxolate may also be used to make a polytrimethylene furandicarboxylate moiety. 
With regard to claims 4 and 17,  in addition to the information regarding USP 9567431 in view of USP 5744571 above, note col. 8 lines 18-22, that several different types of diols and polyols may be employed including ethylene glycol which would produce a polyethylene furandicaboxylate moiety. 
With regard to claims 5 and 18, in addition to the information regarding USP 9567431 in view of USP 5744571 above, note col. 8 line18-22 that butane diol may also be employed to make a polybutylene furandicaboxylate moiety. Moreover, note that claim 18 is a product-by-process and thus the claim is not limited to the manipulations of the recited steps of claim 5, only the structure implied by the steps. 

Note with regard to claims 6 and 7, in addition to the information regarding USP 9567431 in view of USP 5744571 above, note col. 6 lines 8-30 and lines 55 through col. 7 wherein the reference USP 10590235 states that both transesterification and  polycondensation catalyst may be used which read on applicants claimed catalysts in amounts which overlap applicants claimed invention.  Also with regard to claim 6, see col.6 line 5 of the secondary reference USP 57445714 wherein Examples of suitable polycondensation catalysts include tin (II) salts such as tin (II) oxide, tin (II) dioctoate, butyltin(II) octoate, or tin (II) oxalate are disclosed in the amounts used as noted in col. 2 lines 47 col. 3 line 5.
Claims 1, 2, 4, 5, 6, 7, 8-14,17,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over USP 10590235 each in view of USP 5744571. 
USP 10590235 discloses a process for the preparation of a polyester comprising ethylene 2,5-furandicarboxylate units. In particular it relates to a process for the preparation of poly(ethylene-2,5-furandicarboxylate) which has an excellent color. See also col. 3 lines 41-58. 
The difference between claims 1 of the present application USP 10590235 is that in the present claims contain at least one anthraquinone compound of structure (A) to be used. 
USP 5744571 discloses a process of producing a moldable polyethylene terephthalate or modified polyethylene terephthalate having an inherent viscosity greater than 0.6 dL/g comprising reacting the diacid component with the diol component such that a combination of a titanium-based catalyst and a phosphorus-based catalyst is used during the polycondensation steps. In col. 1, 1.13-15, it is stated as having a catalyst system which has the advantages of the prior art with respect to the catalyst system which promotes esterification or transesterification and polycondensation and molecular weight build-up while maintaining good color and clarity. For achieving this, a compound of formula (I) is used (see claim 14 of USP 5744571). Compound of formula (I) fulfills the requirements of the anthraquinone of structure (A) which is the same as that of applicants’ claim 1. The difference between claim 1 of the present application and the secondary reference USP 5744571 is that in the present application, a poly(alkylene furandicarboxylate) polymer is prepared, whereas in USP 5744571 a polyethylene terephthalate) or modified polyethylene terephthalate) is prepared.
`Thus, the primary reference USP 10590235 discloses the claimed invention except for the use of at least one anthraquinone compound of structure (A). As shown in the inventive examples la, 2a, 3a and comparative example A in table 3 of the present application, USP 10590235  may be modified by using the catalyst of  USP 5744571 in order to reduce the level or eliminate completely the undesirable yellowness of the PTF polymer since the compound of formula (I) fulfills the requirements of the anthraquinone of structure (A) of claim 1 of the present application. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to reduce the yellowness and maintaining good color in USP 10590235  by using  one of the compounds proposed by USP 5744571, namely the anthraquinone proposed in claim 14 to be used in the process of USP 10590235.  It is also noted that even if USP 5744571 does not relate to polymers and copolymers of 2,5-furandicarboxylic acid, but to PET polymers, there is no reason not to expect that the same technical effect will be achieved with polymers and copolymers of 2,5-furandicarboxylic acid.
With regard to claim 2, note claim 3 and Example 2 of USP 10590235.
With regard to claims 4, 5, 17 and 18, see claim 1, 4 and 18 of USP 10590235. 
Moreover, note that claim 18 is a product-by-process and thus the claim is not limited to the manipulations of the recited steps of claim 5, only the structure implied by the steps.   

With regard to claims 6 and 7, note claims 5, 11 and 19. And col. 7 lines 65 though col. 8 line15. 
With regard to claims 8 and 9, although the amount of the anthraquinone compound is not disclosed in the secondary reference of USP 5744571, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).    One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the secondary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 
With regard to claim 10, see col. 5-8 of USP 5744571, although the nomenclature is expressed differently, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the dione form of the structure since such is disclosed in col. 5 line 30 albeit under a different nomenclature. When chemical compounds have “very close” structural similarities and similar utilities, without more a prima facie case may be made, In re Wilder, 563 F.2d 457 (CCPA 1957); i.e., obviousness may be based solely upon structural similarity (an established structural relationship between a prior art compound and the claimed compound, as with homologs). See In re Duel, 51 F.3d 1552, 1559 (Fed. Cir. 1995). The necessary motivation to make the claimed compound, and thus the prima facie case of obviousness, arises from the reasonable expectation that compounds similar in structure will have similar properties. In re Gyurik, 596 F.2d 1012, 1018 (CCPA 1979). 
With regard to claim 11, note Examples 3 and 5 of USP 5744571.
With regard to claims 12 and 13, in col. 7 lines 30-39, and Example 7, the reference infers that solid states polycondensation takes place. “This allows for the same catalyst to be used for a subsequent solid state polycondensation. The solid state polycondensation (SSP) is a common process used in the preparation of PET.  In SSP processes pellets, granules, chips or flakes of polymer are subjected for a certain amount of time to elevated temperatures (below melting point) in a hopper, a tumbling drier or a vertical tube reactor or the like.”    It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).
    One would have been motivated to employ particular amounts and/or parameters, i.e. temperature below the melting point,  as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 
With regard to claim 14, although the resulting polymerization rate is not discussed in the primary reference, since no such anthraquinone compound is used in the process. thus since the additional use of anthraquinone compound as a stabilizer as would stabilize the reaction process, such stabilization would allow for the possible increase the polymerization rate without subsequent adverse reactions. Consequently, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ a stabilizer to the reaction process in order to adjust the rate of polymerization.  Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face). 
With regard to claim 15, the use of semi continuous, batch or continuous processes are well known in the art according to the particular need of the product sought and process facility. It is well known that, continuous flow processing can offer faster operation, better materials quality, and scalability.  It is known that while continuous flow is an ideal process for many applications, certain materials, such as titanium, demand a batch processing approach depending on the need and cost of the materials.
Claims 1, 2, 3, 4, 5, 8-14, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 20190309125 in view of USP 5744571. 
 US Pub 20190309125 discloses process comprising: a) contacting a mixture comprising furandicarboxylic acid dialkyl ester, 1,3-propanediol, and a metal catalyst at a temperature in the range of from 160.degree. C. to 220.degree. C. to form a prepolymer, wherein the mole ratio of the furandicarboxylic acid dialkyl ester to the 1,3-propanediol is in the range of from 1:1.3 to 1:2.2 and the concentration of metal catalyst is in the range of from 20 ppm to 400 ppm, based on the total weight of the mixture; b) removing at least a portion of the unreacted 1,3-propanediol; and c) heating the prepolymer to a temperature in the range of from 230.degree. C. to 260.degree. C. under reduced pressure to form poly(trimethylene furandicarboxylate) polymer while removing 1,3-propanediol. The poly(trimethylene furandicarboxylate) polymer. 
With regard to claims 4, 17 and 18, the reference does not disclose the use of polyethylene furandicaboxylate, however, it does employ polyethylene terephthalate formation in the Comparative Examples A and B. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a polyethylene moiety as the furandicarboxylate  ester since such use is taught in the art. Although the reference may be considered as  ‘teaching away”, the comparison is made discloses various parameters that may be achieved and not the lack of formation of the furandicarboxylate ester. In other words, both of the polyalkylene type moieties are able to achieve the furandicarboxylate product. 
Moreover, note that claim 18 is a product-by-process and thus the claim is not limited to the manipulations of the recited steps of claim 5, only the structure implied by the steps.  As such, note US Pub 20190309125 discloses a process to form a poly(trimethylene furandicarboxylate) polymer. 
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a polyethylene moiety as the furandicarboxylate ester since such use is taught in the art.  Since both of the polyalkylene type moieties are able to achieve the same furandicarboxylate product as claimed. 
With regard to claim 5, since Comparative example E.
With regard to claims 8-16, note discussion above for secondary reference USP 574457.
 In conclusion, in view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as unobvious and accordingly is unpatentable.

Claim Objections
Claim 1 is objected to because of the following informalities: the reference “wherein the rate of polycondensation in step c) is faster with anthraquinone compound present than without” should follow after step c).  Appropriate correction is required.

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 
Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-2721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/Primary Examiner, Art Unit 1765